       Case 1:17-cv-08528-PGG-JLC Document 48 Filed 01/31/19 Page 1 of 5

SQUIRE©                                                                                                                Squire Pulton Boggs (US) LLP
                                                                                                                               2000 Huntington Center
PATTON BOGGS                                                                                                                     41 South I ligh Street
                                                                                                                               Columbus. Ohio 43215

                                                                                                                                   O +1 614 365 2700
                                                                                                                                   F +1 614 365 2499


                                                                                                                                       Aneca E. Lasley
                                                                                                                                   T   +1614 365 2830




January 31,2019



BY ECF AND FACSIMILE
I Ion. Paul G. Gardephe, U.S.D.J.
United States District Court. Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

     Re: Thor 680 Madison Ave LLC vs. Qatar Luxury Group S.P.C., el al.
         U.S. District Court, Southern District of New York, Case No. 17-cv-08528 (PGG) (JLC)
         Response to Thors Request For Pre-Motion Conference

Hon. Paul G. Gardephe:

        This law firm represents Defendant Qatar Luxury Group, S.P.C. (“QLG”) in the above-
referenced action, and writes in response to Plaintiff Thor 680 Madison Ave LLC’s (“Thor”) letter
requesting a pre-motion conference in anticipation of a Rule 15(a) motion to amend the complaint.
Thor’s request for leave to file a motion to amend should be denied for two reasons. First, Thor
has not shown good cause under Fed. R. Civ. P. 16 for this late amendment. Second, the proposed
amendment is futile and in bad faith, as Thor elected its remedy in February 2016, when it elected
to withdraw unpaid rent from a letter of credit provided as security under the Lease on a monthly
basis.

I.        Relevant Facts

        The Lease contains two alternative damages provisions at Sections 19.2 and 19.3. Section
19.2 states:

          In the event of a termination of this Lease, Tenant shall pay to Landlord, as
          damages, at the election of Landlord, sums equal to the aggregate of all
          Additional Rent that would have been payable by Tenant had this Lease not
          terminated, payable upon the due dates therefor specified herein until the date
          hereinbefore set forth for the expiration of the Term; provided, however, that
          if Landlord shall relet all or any part of the Premises for all or any part of the
          period commencing on the day following the date of such termination and
          ending on the date hereinbefore set forth for the expiration of the Term,
          Landlord shall credit Tenant with the net rents received by Landlord from such
                                                              47 Offices in 20 Countries
 Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
                                       legal entities Please visit squirepattonfcoggs.com for more information.
      Case 1:17-cv-08528-PGG-JLC Document 48 Filed 01/31/19 Page 2 of 5
Squire Patton Boggs (US) LLP                                          Thor 680 Madison Ave LL.C vs. Qatar
                                                                      Luxury Group S.P.C., et at.
BY ECF AND FACSIMILE                                                  January 31. 2019




         reletting, when received, net of expenses incurred or paid by Landlord in
         terminating this Lease and re-entering the Premises and securing possession
         thereof, as well as the expenses of reletting, including altering and preparing
         the Premises for new tenants, brokers' commissions, and all other expenses
         properly chargeable against the Premises and the rental therefrom in
         connection with such reletting[.J

         Section 19.3 states:

         As an alternative to the remedy set forth in Section 19.2, Landlord may
         recover from Tenant, as liquidated damages, in addition to any unpaid Rent
         accrued to the dale of such termination, an amount equal to the difference, for
         the unexpired portion of the term hereof, between: (1) the aggregate of all Rent
         reserved hereunder; and (2) the then fair and reasonable rental value of the
         Premises as proven by Tenant, both discounted to present worth at the rate of
         four (4%) percent per annum over the prime commercial lending rate at the time
         announced by Citigroup to be in effect at its principal office in New York City.

         [...]

         In determining the reasonable value of the Premises, the Rent realized by re­
         letting, if such re-letting be accomplished within a reasonable time after such
         dispossession or termination, shall be deemed prima facie to be the reasonable
         rental value.

In connection with the Lease, QLG provided a $12 million letter of credit as security. Thor
terminated the Lease effective December 23, 2015. In February 2016, Thor elected the remedy
provided under Section 19.2. and withdrew on a near-monthly basis the Fixed Rent and Additional
Rent due under the Lease until Lite letter of credit was exhausted in July 2017.1

         Thor filed suit on November 3,2017, asserting breach of contract claims, but did not plead
the existence of either contractual remedy. (See ECF No. 1). On April 19, 2018. the Court issued
a Civil Case Management Plan and Scheduling Order setting a deadline of May 19. 2018, for the
parties to file a motion to amend their pleadings. (ECF. No. 22 at 1). On May 29, 2018. with
consent of QLG, (ECF No. 23), Thor filed an amended complaint seeking the remedy provided by
Section 19.2 of the Lease, as it had previously elected. (ECF No. 24 at f 65.) Fact discovery is
set to close on March 18. 2019, and expert discovery is set to close on April 12, 2019. (ECF No.
44.)

II.     Thor Has Not Demonstrated Good Cause To Modify Count II Under Fed. R. Civ. P.
         16(b)(4).


   1 As QLG will explain in more detail below, discovery has shown that Thor was entitled to withdraw only
Additional Rent subject to the credits and offsets described in Section 19.2.
     Case 1:17-cv-08528-PGG-JLC Document 48 Filed 01/31/19 Page 3 of 5

Squire Patton Boggs (US) LLP                                       Thor 680 Madison Ave LLC vs. Qatar
                                                                   Luxury Group S.P.C., el at.
BY ECF AND FACSIMILE                                               January 31.2019




         Where “a scheduling order governs amendments to the complaint, and a plaintiff wishes to
amend after the deadline to do so has passed, the plaintiff must show good cause to modify the
deadline under Rule 16.” Charter Comnnms., Inc. r. Local Union No. 3, 338 F. Supp. 3d 242,254
(S.D.N.Y. 2018) (citing BPP Illinois, LLC v. Royal Bank ofScotland Grp. PLC, 859 F.3d 188,195
(2d Cir. 2017). “[T]he movant must show that the deadlines [could not] be reasonably met despite
its diligence.” Id. (citation omitted). If a proposed amendment is based on “information that the
party knew or should have known prior to the deadline, leave to amend is properly denied.” Soroof
Trading Dev. Co. Ltd. v. GE Microgen, Inc., 283 F.R.D. 142, 147 (S.D.N.Y. 2012). Courts may
also consider “whether allowing the amendment of the pleading at this stage of the litigation will
prejudice defendants,” Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 244 (2d Cir. 2007),
but “the absence or minimal nature of prejudice to the non-moving party does not trump the
movant’s lack of good cause under Rule 16.” Point 4 Data Corp. v. Tri-State Surgical Supply &
Equip.. Ltd., 1 l-CV-726, 2012 U.S. Dist. LEXIS 89388, at *29 (S.D.N.Y. June 27, 2012).

       Thor did not act diligently with respect to electing, let alone pleading damages under
Section 19.3 as an alternative remedy. Thor initially neglected to plead either of its two
available remedies under the Lease. Thor then amended its complaint on May 29, 2018, and
pleaded only its elected remedy under Section 19.2. It cannot be disputed that Thor knew of the
availability of Section 19.3 as a potential remedy when it filed suit, as it is a clear and unambiguous
Lease provision. This new claim “is based on information that [Thor] knew, or should have known,
in advance of the deadline sought to be extended.” Charter Comnnms., Inc., 338 F. Supp. 3d at
256 (further citation and internal quote marks omitted). Thor has provided no reason it could not
have amended its complaint to assert this alternative remedy at some earlier date.

       QLG would also be prejudiced if this amendment were pennitted. Thor has refused to
provide discovery relevant to the reasonableness of its re-letting, stating that such
reasonableness is not and could not be at issue in this litigation. Now, after nine and a half
months of blanket refusals to provide relevant discovery, and weeks before discovery closes,
Thor is attempting to put the reasonableness of its re-letting into issue.

         Section 19.3 of the Lease stales that “the Rent realized by re-letting, if such re-letting
be accomplished within a reasonable time after such dispossession or termination, shall be
deemed prima facie to be the reasonable rental value.” Where a prima facie value of damages
exists, “it devolves upon the defendant to show that [damages are] in fact of less value.” Office of
the Comptroller General ofRepublic of Bolivia v. Inti Promotions & Ventures, Ltd., 618 F. Supp.
202.209 (S.D.N.Y. 1985) (further citation omitted). And determining the discounted present value
of future rental income also requires expert testimony. See, e.g., In re Andover Togs. 231 B.R.
521. 534 (Bankr. S.D.N.Y. 1999) (expert retained to determine net present value of future
rental income under a terminated commercial retail lease). Thor's proposed amendment would
cause QLG to not only have to deal with “complex legal and factual issues . . . wdtich were not
present before the amendment,” Kovian v. Fulton Cnty. Nat 7 Bank & Trust Co., 86-CV-154,
 1992 U.S. Dist. LEXIS 7023, at *6 (N.D.N.Y. May 13, 1992), it would require QLG to expend
the time and money to retain at least one additional expert, and to yet again seek discovery that
Thor repeatedly stated was not relevant to this litigation.


                                                                                                        3
       Case 1:17-cv-08528-PGG-JLC Document 48 Filed 01/31/19 Page 4 of 5

Squire Patton Boggs (US) LLP                                                  Thor 680 Madison Ave LLC vs. Qatar
                                                                              Luxury Group S.P.C., el al.
BY ECF AND FACSIMILE                                                          January 31. 2019




III.    Thor’s Proposed Amendment To Count II Is Futile And In Bad Faitlr

        Thor fundamentally misstates the facts and law applicable to their proposed amendment of
Count II. Thor is not merely pleading two alternative remedies without having chosen either. Thor
elected its remedy in February 2016 when, after terminating the Lease, it began drawing unpaid
rent from a SI2 million letter of credit on a monthly basis, consistent with Section 19.2 of the
Lease and inconsistent with Section 19.3 of the Lease. Thor sued only after it exhausted the letter
of credit in July 2017, and amended its complaint in May 2018 to correspond to its elected remedy.
The proposed amendment to Count If is both futile, as Thor elected its remedy prior to filing suit,
and in bad faith, as Thor knew of the purportedly available alternative remedy at the time it filed
suit.

         A motion to amend may be denied in cases of‘'undue delay, bad faith or dilatory motive
on the pari of the movant, repeated failure to cure deficiencies by amendments previously allowed,
undue prejudice to the opposing party by virtue of the allowance of the amendment, futility of
amendment, etc.” Ruotolov. City ofNew York, 514 F.3d 184, 191 (2d Cir. 2008). “An amendment
to a pleading is futile if the proposed claim could not withstand amotion to dismiss pursuant to Fed.
R. Civ. P. 12(b)(6).” Lucente v. IBM Carp., 310 F.3d 243, 258 (2d Cir. 2002) (citation omitted).
“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
true, to 'stale a claim to relief that is plausible on its faceAshcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell At/. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).23

        Where “[t]he language of the contract gave two remedies by the use therein of the
disjunctive [and] plaintiff elected to take one remedy, he [may] not pursue the other.” Am. Soda
Fountain Co. v. Najarian, 195 N.Y.S. 555, 557 (Sup. Ct. 1922). In a case involving “one remedy
having been made and acted upon” prior to suit, die election is “final and the right to follow the
other has gone.” Heating & Plumbing Fin. Corp. v. Friedman, 264 N.Y. 285,289 (1934); see also
Shipley Construction c£ Supply v. Mager, 150 N.Y.S. 969 (App. Div. 1914) (holding same); Adar
Bays. LLC v. SBanlnt'l. Inc., 2018 U.S. Dist. LEXIS 139843, at *36 (S.D.N.Y. Aug. 16, 2018)
(noting that the plaintiff elected a remedy different from the pleaded remedy prior to suit, and
barring attempt to elect new remedy). It is wholly implausible that Thor is pennitted to elect a
new remedy after previously electing Section 19.2 and recovering twelve million dollars.

        Further, the proposed amendment to Count II is brought in bad faith because it “conccm[sj
facts clearly within the plaintiff s knowledge when previous complaints were filed,” as set forth
above. Kant v. Columbia Univ., No. 08 Civ. 7476,2010 U.S. Dist. LEXIS 21900, at *20 (S.D.N.Y.

    2 QLG also contends that Count I of the Complaint should be dismissed for failure to state a plausible claim for
relief. (See ECF No. 46). The proposed amended complaint does not substantively change Count I or QLG’s
arguments for dismissal of Count I.

   3 Thor argues in its letter motion that a Rule 12(b)(6) motion may “be granted only if it appears that the plaintiff
can prove no set of facts that would entitle it to relieff.]” (ECF No. 47 at 2 (citing Dubai Islamic Bank v. Citibank,
N.A., 256 F. Supp. 2d 158. 162 (S.D.N.Y. 2003)). This is no longer the standard applicable to Rule 12(b)(6) motions.
To the extent Thor’s argument against futility rests on this standard, the amendment should be denied.


                                                                                                                     4
      Case 1:17-cv-08528-PGG-JLC Document 48 Filed 01/31/19 Page 5 of 5

Squire Patton Boggs (US) LLP                                                  Thor 680 Madison Ave LLC vs. Qatar
                                                                              Luxury Group S.P.C., et at.
BY ECF AND FACSIMILE                                                          January 31,2019




Mar. 9,2010); see also Bymoen v. Herzog, Heine, Geduid, Inc., No. 88 Civ. 1796, 1991 U.S. Dist.
LEXIS 7169. at *3 (S.D.N.Y. May 24, 1991). Where a parly asserts a “new theory of recovery”
that was “within the [plaintiffs] knowledge at the time the earlier complaints were drafted.” that
new pleading is likely to cause “substantial prejudice to the other parties.” Reisner v. GM Carp.,
511 F .Supp. 1167, 1172 (S.D.N.Y. 1981).

        Thor’s bad faith is further supported by the discovery' in this case, which shows that Thor’s
proposed amendment is an attempt at a do-over in order to recover more damages. After
electing the remedy contained in Section 19.2, Thor withdrew amounts roughly every month equal
to monthly Fixed Rent, as defined in Section 2.1(A) of the Lease, and Additional Rent, defined in
Section 2.1(B) of the Lease as “all sums of money, other than Fixed Rent, as shall become due and
payable . . . under or pursuant to this Lease.” However, Section 19.2 explicitly limits Thor’s
remedy to “all Additional Rent that would have been payable by Tenant had this Lease not
terminated.” Discovery has unequivocally shown that the parlies engaged in detailed
negotiations regarding the contents of the Lease, including Section 19.2, and the parties
intended to limit Thor’s recovery under Section 19.2 to Additional Rent. Section 19.3 is not
limited to Additional Rent, and may entitle Thor to more damages than Section 19.2. Thor
now wishes to pretend it did not make the choice it is bound to, despite already recovering
twelve million dollars.4

IV.     Conclusion

         Thor elected the remedy set forth in Section 19.2 of the Lease in February 2016. Thor now
proposes to amend Count II to seek an unavailable alternative remedy, fifteen months after it filed
suit, eight months to the day after it previously amended Count H, and mere weeks before fact and
expert discovery close. Thor has failed to show good cause for its delay under Rule 16, and the
amendment is futile and brought in bad faith based on Thor’s prior election of remedy under Rule
15. Accordingly, we respectfully request that the Court deny Thor's request to file a motion to
amend either in lieu of or at the pre-motion conference.

         We respectfully thank the Court for its attention to this matter.

                                                               Respectfully submitted,

                                                                SQUIRE PATTON BOGGS (US) LLP




cc: counsel of record (via ECF)

    4 With regard to the remainder of the proposed amended complaint, QLG does not agree with the additional factual
allegations, but will address them in its answer. QLG takes no position as to the amended Count Ill, which is asserted
solely against a party' that Thor has failed to serve since it filed suit in November 2017.


                                                                                                                    5
